DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a circulation system configured to circulate the refrigerant" in claims 14-16; and "a cooling unit" in claims 15-16; .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The “circulation system” is described in the disclosure as a compressor (see paragraph 98 and 103).
The “cooling unit” is described in the disclosure as a condenser (see paragraph 98).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Admitted prior art (paragraph 63) and in view of Yaghi (US 2012/0172612 A1).
In regards to claims 1, 5, and 20, Applicant admitted that the highly adsorptive structure or a method of forming the structure includes a metal-organic framework (MOF) coupled to a surface of a substrate and formed as per the process described in a 2003 publication for Yaghi (see paragraph 63, specification of the instant application; for claims 1 and 20). Applicant has not admitted that the Yaghi publication of 2003 includes the types of refrigerant associated with the MOF. However, Yaghi teaches that metal-organic framework (MOF) includes a plurality of metal atoms coordinated to a plurality of organic spacer molecules (plurality of metal clusters connected to linking ligand, see paragraph 4); wherein the MOF is configured to adsorb and desorb a refrigerant under predetermined thermodynamic conditions (MOF is configured to adsorb and desorb chemical species such as amines, methane under suitable conditions for use as an energy source, see paragraphs 95, 8, and 92-94; for claim 1; Also see temperature and pressure conditions under which uptake value changes, see paragraph 111 and figs. 3), the refrigerant being amines (see paragraph 94) or methanol (see paragraph 76; for claim 5). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the highly adsorptive structure as taught by the admitted prior art to include amines or methanol as refrigerants associated with the MOF which includes metal atoms and spacer molecules as taught by Yaghi in order to benefit from the exceptional porosity of the MOF for the reversible uptake or storage of liquid or gases (see paragraph 93, Yaghi).
In regards to claim 2, Admitted prior Art in view of Yaghi teaches the limitations of claim 1 and Yaghi further teaches that the thermodynamic conditions are based on an identity of each of: the MOF and the refrigerant (see paragraphs 4, 10-14, 57; and figs. 3-4; where different MOF structures shows different uptake value for varying operating pressure, see figs. 3 and paragraph 111).
In regards to claim 3, Admitted prior Art in view of Yaghi teaches the limitations of claim 1 and Yaghi further teaches that the MOF is characterized by a surface area of at least about 5000 m2/g (greater than 5500 m2/g, see paragraph 4).
In regards to claim 4, Admitted prior Art in view of Yaghi teaches the limitations of claim 1 and Yaghi further teaches that the MOF is characterized by a pore structure (surface area of MOF is defined by pore volume, see paragraph 57), wherein the pore structure is determined based on an identity of each of: the plurality of metal atoms and the plurality of organic spacer molecules (see paragraphs 60, 77, 79, and 57).

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Admitted prior art in view of Yaghi as applied to claim 1 above and further in view of Worsley (US 2010/0190639 A1).
In regards to claim 6, Yaghi teaches the limitations of claim 1 and Worsley further discloses that the carbon aerogel comprises a monolith structure (monolith, see paragraph 46) having a surface facing the substrate that is substantially conformal to the surface of the substrate (carbon aerogel deposited to the surfaces of the nanotube faces the surfaces and the macro and micropores, see paragraphs 69, 48 and abstract).

Claims 7-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Admitted prior art in view of Yaghi and Worsley as applied to claim 6 above and further in view of Gleason (US 2011/0315204 A1).
In regards to claim 7-9, Yaghi teaches the limitations of claims 7-9 except corrugated grooves in a surface of the substrate wherein the grooves provide ingress and egress paths for a refrigerant (this is an intended use limitation, see MPEP 2111).
However, Gleason teaches corrugated surface of the substrate with grooves (trough and valleys, see fig. 9a and paragraphs 71 and 90; for claims 7 and 8), wherein the grooves provide paths (see fig. 9a).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the substrate of Yaghi by providing corrugated grooves in a surface of the substrate as taught by Gleason as ingress and egress paths for a refrigerant in the system of Worsley in order to allow the polymer to be deposited into the nooks and crannies (see paragraph 90, Gleason).
In regards to claims 10 and 11, Yaghi teaches the limitations of claim 7 and Worsley further discloses that the microchannels are defined by inner or outer surfaces of a plurality of microcapillaries of the substrate (nanotubes with mesopores, see paragraphs 33 and micropores, see paragraphs 69, 85, see fig. 3); where the microcapillaries provide ingress and egress paths for a refrigerant (through the pore volume, the microcapillaries are capable of providing a path for a refrigerant, see paragraph 66 and fig. 3).

Claims 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Admitted prior art in view of Yaghi as applied to claim 1 above and further in view of Burger (US 2014/0102119 A1) as a translation of the earlier publication (WO 2012/115514 A2).
In regards to claim 12, Yaghi teaches the limitations of claim 12 except a refrigerant that desorbs at a temperature of less than 90°C.
However, Burger teaches a refrigerant adsorbed to a metal organic framework (see paragraph 248), wherein the refrigerant desorbs from the bed (cluster 26A) system at a temperature of less than 90°C (see time 800 second, where the refrigerant desorbs below 90°C, see fig. 12 and paragraph 215 and 36-41).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the structure of Yaghi by providing a refrigerant that adsorbs and desorbs at a temperature of less than 90°C based on the teachings of Burger from the carbon aerogel of Worsley in order for the refrigerant to have substantially constant cooling power at the evaporator (see paragraph 3, Burger).
In regards to claim 13, Yaghi the limitations of claim 13 except a container enclosing the highly adsorptive structure, the container having an opening configured for ingress and egress of a refrigerant.
However, Burger teaches a container (1 and cluster 26A, 26C, see figs. 9-10 and 6A) enclosing the highly adsorptive structure (absorption material 10 within the cell 1, see fig. 2 and paragraphs 36-41), the container having an opening (2, 3, 22, 25, see figs. 1 and 9) configured for ingress and egress of a refrigerant (refrigerant flowing out of conduits 22, 25, see fig. 9 and paragraph 253).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the structure of Yaghi providing a container enclosing the highly adsorptive structure, the container having an opening configured for ingress and egress of a refrigerant as taught by Burger in order apply the moving temperature profile back and forth through the adsorbing material to substantially increase the heat pump performance (see paragraph 5, Burger).
In regards to claim 14, Yaghi teaches the limitations of claim 14 except a circulation system adapted for circulating the refrigerant to and from the highly adsorptive structure.
However, Burger teaches a circulation system (compressor, see paragraph 85) adapted for circulating the refrigerant to and from the highly adsorptive structure (see paragraphs 85, 92 and claim 17).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the structure of Yaghi by providing a circulation system adapted for circulating the refrigerant to and from the highly adsorptive structure base on the teachings of Burger in order to maintain a continuous supply of heat transfer fluid throughout the system to maintain the efficient operation state of the system.
In regards to claims 15, Yaghi teaches the limitations of claim 15 except a second highly adsorptive structure, a thermal energy source supplying thermal energy to the adsorptive systems; a condenser and a compressor configured to circulate the refrigerant from at least one of the first and second structures to the condenser to provide cooling from the thermal energy source and to return the refrigerant from the condenser to at least one of the first and second adsorptive structures.
However, Burger teaches a first and second highly adsorptive structure (26A, 26B, 26C, 26D), a thermal energy source (heat gained at the evaporator 49, see paragraphs 38 and 197) providing thermal energy to plurality of highly adsorptive structures (to clusters 26a, 26b or 26c, 26d, see paragraphs 36-41 and fig. 9), where the two highly adsorptive structures include activated carbons (see paragraph 248), a condenser (46); a circulation system (compressor, see paragraph 37) configured to circulate the refrigerant from at least one of the first and second structures to the condenser (refrigerant supplied to condenser 46, see paragraph 36-42 and fig. 9) to provide cooling from the thermal energy source (heated refrigerant recirculated from the evaporator back to condenser, see fig. 9) and to return the refrigerant from the condenser (46) to at least one of the first and second adsorptive structures (via expansion valve 48, evaporator 49 and pipes 50, 52, see fig. 9 and paragraphs 36-41).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the structure of Yaghi by providing a second highly adsorptive structure, a condenser, a compressor, and a thermal energy source to provide thermal energy to first and second highly adsorptive structures based on the teachings of Burger to duplicate the first highly adsorptive structure with substrate and MOF in the system of Yaghi in order to maintain a thermal wave across the length of the adsorption cell two push the high pressure refrigerant through the valves at the end of the cell (see paragraph 36, Burger).

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Burger (US 2014/0102119 A1) as a translation of the earlier publication (WO 2012/115514 A2) and in view of Admitted prior art and further in view of Yaghi (US 2012/0172612 A1) and Worsley (US 2010/0190639 A1).
In regards to claim 16, Burger teaches a highly adsorptive cooling system (see figs. 9-10 and abstract) comprising: a first highly adsorptive structure (cluster 26A, 26C) positioned to receive thermal energy from a thermal energy source (heat gained at the evaporator 49, see paragraphs 38 and 197 and heat provided to clusters 26a, 26b or 26c, 26d, see paragraph 187 and fig. 7-9; Also heat exchanger 32 providing hot heat transfer fluid, see paragraph 187), the first highly adsorptive structure comprising: an adsorption material (10, see paragraphs 36-41) that is configured to adsorb and desorb a refrigerant under predetermined thermodynamic conditions (adsorbing and desorbing refrigerant from adsorption material 10 at the high and low pressures and temperatures, see paragraphs 36-42), a second highly adsorptive structure (cluster 26B, 26D) positioned to receive thermal energy from the thermal energy source (heat gained at the evaporator 49, see paragraphs 38 and 197 and heat provided to clusters 26a, 26b or 26c, 26d, see paragraph 187 and fig. 7-9; Also heat exchanger 32 providing hot heat transfer fluid, see paragraph 187), the second highly adsorptive structure comprising: an adsorption material (10, see paragraphs 36-41) that is configured to adsorb and desorb a refrigerant under predetermined thermodynamic conditions (adsorbing and desorbing refrigerant from adsorption material 10 at the high and low pressures and temperatures, see paragraphs 36-42), where the two highly adsorptive structures include activated carbons (see paragraph 248), a condenser (46); a circulation system (compressor, see paragraph 37) configured to circulate the refrigerant from at least one of the first and second structures to the condenser (refrigerant supplied to condenser 46, see paragraph 36-42 and fig. 9) to provide cooling from the thermal energy source (heated refrigerant recirculated from the evaporator back to condenser, see fig. 9) and to return the refrigerant from the condenser (46) to at least one of the first and second adsorptive structures (via expansion valve 48, evaporator 49 and pipes 50, 52, see fig. 9 and paragraphs 36-41), and wherein the refrigerant is hydrochlorofluorocarbons (see paragraph 248).
However, Burger does not explicitly teach metal-organic framework coupled to substrate as part of highly adsorptive structures, surfaces of microcapillaries as microchannels within the substrate and wherein the microchannels/microcapillaries provide refrigerant path.
Applicant admitted that the highly adsorptive structure forming includes a metal-organic framework (MOF) coupled to a surface of a substrate and formed as per the process described in a 2003 publication for Yaghi (see paragraph 63, specification of the instant application). Also Yaghi teaches that metal-organic framework (MOF) includes a plurality of metal atoms coordinated to a plurality of organic spacer molecules (plurality of metal clusters connected to linking ligand, see paragraph 4); wherein the MOF is configured to adsorb and desorb a refrigerant under predetermined thermodynamic conditions (MOF is capable of adsorbing and desorbing a refrigerant, see paragraphs 8, and 92-95), the refrigerant being amines (see paragraph 94) or methanol (see paragraph 76).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the first and second adsorptive structures of Burger by providing metal organic framework coupled to the substrate as part of the highly adsorptive structures based on the teachings of Yaghi in order to take advantage of the high surface area of the metal organic frameworks for more than sufficient number of accessible sites for molecular adsorption (see paragraph 4, Yaghi), 
Burger also does not explicitly teach surfaces of microcapillaries as microchannels within the substrate and wherein the microchannels/microcapillaries provide refrigerant path.
However, Worsley teaches that the microchannels are defined by inner or outer surfaces of a plurality of microcapillaries of the substrate (nanotubes with mesopores, see paragraphs 33 and micropores, see paragraphs 69, 85, see fig. 3); where the microcapillaries provide ingress and egress paths for a refrigerant (through the pore volume, the microcapillaries are capable of providing a path for a refrigerant, see paragraph 66 and fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the first and second highly adsorptive structures of Burger as modified by providing substrates with microchannels in the form of microcapillaries based on the teachings of Worsley as paths for the refrigerant in order to take advantage of high surface are with highly stable pores, which provide structures that limit the detrimental effects associated with pore-plugging (see paragraph 69, Worsley).
Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763